DETAILED ACTION
This Action is responsive to the Amendment filed on 09/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0139842), in view of Hsu (US 2020/0273803), in view of Knickerbocker (US 2009/0085217).

Regarding claim 1, Chen (see, e.g., FIG. 1, inverted) discloses a semiconductor package, comprising:
a first semiconductor die 100 (Para 0022);
a second semiconductor die 200, disposed beside the first semiconductor die 100 (Para 0022);
a semiconductor bridge 700, electrically connecting the first semiconductor die 100 with the second semiconductor die 200 (Para 0022, Para 0032);
a molding compound 800, encapsulating the semiconductor bridge 700 (Para 0022);
through interconnection vias D4, penetrating through the molding compound 800 (Para 0036);
a first redistribution layer IN2/D5, disposed over the semiconductor bridge 700, wherein the through interconnection vias D4 extend from a side of the molding compound 800 facing away from the first redistribution layer IN2/D5, to another side of the molding compound 800 in contact with the first redistribution layer IN2/D5 (Para 0036, Para 0037); and
connective terminals 600, disposed on the first redistribution layer IN2/D5, on an opposite side with respect to the semiconductor bridge 700 (Para 0022, Para 0038),
a second redistribution layer IN1/D3, disposed between the first redistribution layer IN2/D5 and an encapsulated structure 400 including the first and second semiconductor dies 100, 200 as well as the molding compound 800, wherein the semiconductor bridge 700 is arranged between the first and second redistribution layers IN2/D5, IN1/D3 (Para 0031),
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an integrated passive device.
Hsu (see, e.g., FIG. 2), in a similar field of endeavor, teaches an integrated passive device 170, electrically connected to the first semiconductor die 110 (Para 0038, Para 0045). Knickerbocker, on the other hand, teaches that passive devices permit the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055). 
The combination of Chen/Hsu further teaches that the semiconductor bridge 700 (of Chen) and the integrated passive device 170 (of Hsu) are arranged between the first and second redistribution layer IN2/D5, IN1/D3; and the integrated passive device 170 (of Hsu) and the connective terminals 600 (of Chen) are disposed at opposite sides of the first redistribution layer IN2/D5 (of Chen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated passive device of Hsu in the device of Chen for the purpose of permitting the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Knickerbocker: Para 0055).

Regarding claim 2, the combination of Chen (see, e.g., FIG. 1) / Hsu (see, e.g., FIG. 2) teaches that the integrated passive device 170 (of Hsu) is attached to a side of the second redistribution layer IN1/D3 (of Chen) facing away from the encapsulated structure 400 (of Chen). The motivation to combine the integrated passive device of Hsu to the device of Chen is recited in paragraph 8 through paragraph 10 above. 

Regarding claim 3, the combination of Chen (see, e.g., FIG. 1) / Hsu (see, e.g., FIG. 2) teaches that the integrated passive device 170 (of Hsu) is disposed between the first redistribution layer IN2/D5 (of Chen) and the second redistribution layer IN1/D3 (of Chen) (Chen: Para 0031, Para 0037; Hsu: Para 0045). The motivation to combine the integrated passive device to the device of Chen is recited in paragraph 8 through paragraph 10 above.

Regarding claim 7, the combination of Chen (see, e.g., FIG. 1) / Hsu (see, e.g., FIG. 2) teaches that the integrated passive device 170 (of Hsu) is disposed on the first semiconductor die 100 (of Chen) (Chen: Para 0031, Para 0032, Para 0035; Hsu: Para 0038, Para 0045). The motivation to combine the integrated passive device of Hsu to the device of Chen is recited in paragraph 8 through paragraph 10 above.

Regarding claim 21, the combination of Chen (see, e.g., FIG. 1) / Hsu (see, e.g., FIG. 2) teaches that the integrated passive device 170 (of Hsu) is in direct contact with the first redistribution layer IN2/D5 (of Chen) (Chen: Para 0036, Para 0037; Hsu: Para 0038, Para 0045). The motivation to combine the integrated passive device of Hsu to the device of Chen is recited in paragraph 8 through paragraph 10 above.

Regarding claim 15, Chen (see, e.g., FIG. 1, inverted) discloses a manufacturing method of a semiconductor package, comprising:
providing semiconductor dies 100, 200 (Para 0022);
forming an encapsulant 400 encapsulating the semiconductor dies 100, 200 (Para 0029);
providing a semiconductor bridge 700 electrically connecting at least two semiconductor dies 100, 200 of the semiconductor dies 100, 200 (Para 0032);
forming a molding compound 800 encapsulating the semiconductor bridge 700 (Para 0035);
forming through interconnection vias D4 penetrating through the molding compound 800 (Para 0036); 
forming a first redistribution layer IN2/D5 over the semiconductor dies 100, 200, wherein the through interconnection vias D4 extend from a side of the molding compound 800 facing away from the first redistribution layer IN2/D5, to another side of the molding compound 800 in contact with the first redistribution layer IN2/D5 (Para 0037)
forming a second redistribution layer IN1/D3 over the semiconductor dies 100, 200 before formation of the first redistribution layer IN2/D5, wherein the semiconductor bridge 700 and the molding compound 800 are located between the first and second redistribution layers IN2/D5, IN1/D3 (Para 0031, Para 0035, Para 0037),
forming connective terminals 600 on the first redistribution layer IN2/D5 on the opposite side with respect to the semiconductor dies 100, 200 (Para 0022),
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an integrated passive device.
Hsu (see, e.g., FIG. 2), in a similar field of endeavor, teaches providing an integrated passive device 170, electrically connected to one semiconductor die 110 of the at least two semiconductor dies 110, 120 (Para 0038, Para 0045). Knickerbocker, on the other hand, teaches that passive devices permit the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055). 
The combination of Chen/Hsu further teaches forming a first redistribution layer IN2/D5 (of Chen) over the integrated passive device 170 (of Hsu) and the semiconductor dies 100, 200 (of Chen); the semiconductor bridge 700 (of Chen), the integrated passive device 170 (of Hsu), and the molding compound 800 (of Chen) are located between the first and second redistribution layers IN2/D5, IN1/D3 (of Chen); and forming connective terminals 600 (of Chen) on the first redistribution layer IN5/D5 (of Chen) on an opposite side with respect to the integrated passive device 170 (of Hsu) and the semiconductor dies 100, 200 (of Chen) (Chen: Para 0022, Para 0035, Para 0037; Hsu: Para 0038, Para 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated passive device of Hsu in the device of Chen for the purpose of permitting the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Knickerbocker: Para 0055).

Regarding claim 17, the combination of Chen (see, e.g., FIG. 1) / Hsu (see, e.g., FIG. 2) teaches wherein providing the semiconductor bridge 700 (of Chen) and the integrated passive device 170 (of Hsu) comprises attaching the semiconductor bridge 700 (of Chen) and the integrated passive device 170 (of Hsu) to the second redistribution layer IN1/D3 (of Chen) (Para 0031, Para 0035, Para 0037; Hsu: Para 0038, Para 0045). The motivation to combine the integrated passive device of Hsu to the device of Chen is recited in paragraph 24 through paragraph 26 above.

Regarding claim 18, Chen (see, e.g., FIG. 1) teaches that the through interconnection vias D4 are formed on the second redistribution layer IN1/D3 before forming the first redistribution layer IN2/D5 (Para 0036, Para 0037).

Regarding claim 19, the combination of Chen (see, e.g., FIG. 1) / Hsu (see, e.g., FIG. 2) teaches that the semiconductor bridge 700 (of Chen), the through interconnection vias D4 (of Chen) and the integrated passive device 170 (of Hsu) are encapsulated by the molding compound 800 (of Chen) (Chen: Para 0035, Para 0036). The motivation to combine the integrated passive device of Hsu to the device of Chen is recited in paragraph 24 through paragraph 26 above.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0139842), in view of Hsu (US 2020/0273803), in view of Knickerbocker (US 2009/0085217).

Regarding claim 1, Chen (see, e.g., FIG. 1, inverted) discloses a semiconductor package, comprising:
a first semiconductor die 100 (Para 0022);
a second semiconductor die 200, disposed beside the first semiconductor die 100 (Para 0022);
a semiconductor bridge 700, electrically connecting the first semiconductor die 100 with the second semiconductor die 200 (Para 0022, Para 0032);
a molding compound 800, encapsulating the semiconductor bridge 700 (Para 0022);
through interconnection vias D4, penetrating through the molding compound 800 (Para 0036);
a first redistribution layer IN2/D5, disposed over the semiconductor bridge 700, wherein the through interconnection vias D4 extend from a side of the molding compound 800 facing away from the first redistribution layer IN2/D5, to another side of the molding compound 800 in contact with the first redistribution layer IN2/D5 (Para 0036, Para 0037); and
connective terminals 600, disposed on the first redistribution layer IN2/D5, on an opposite side with respect to the semiconductor bridge 700 (Para 0022, Para 0038),
a second redistribution layer IN1/D3, disposed between the first redistribution layer IN2/D5 and an encapsulated structure 400 including the first and second semiconductor dies 100, 200 as well as the molding compound 800, wherein the semiconductor bridge 700 is arranged between the first and second redistribution layers IN2/D5, IN1/D3 (Para 0031),
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an integrated passive device.
Hsu (see, e.g., FIG. 1E, FIG. 1F), in a similar field of endeavor, teaches an integrated passive device e.g., passive device built in the semiconductor substrate 152 of the bridge die 150, electrically connected to the first semiconductor die 110 (Para 0038). Knickerbocker, on the other hand, teaches that passive devices permit the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055). 
The combination of Chen/Hsu further teaches that the semiconductor bridge 150 (of Hsu) and the integrated passive device e.g., passive device built in the semiconductor substrate 152 of the bridge die 150  (of Hsu) are arranged between the first and second redistribution layer IN2/D5, IN1/D3 (of Chen); and integrated passive device e.g., passive device built in the semiconductor substrate 152 of the bridge die 150  (of Hsu) and the connective terminals 600 (of Chen) are disposed at opposite sides of the first redistribution layer IN2/D5 (of Chen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor bridge of Chen to be a semiconductor bridge with the built-in integrated passive device of Hsu for the purpose of permitting the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Knickerbocker: Para 0055).

Regarding claim 4, Hsu (see, e.g., FIG. 1E, FIG. 1F) teaches that the integrated passive device e.g., passive device built in the semiconductor substrate 152 of the bridge die 150 is built into the semiconductor bridge 150 (Para 0038).

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 5, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Chen provides no teaching for placing such incorporated integrated passive device at a side of the layer IN2/D5 (interpreted as the claimed first redistribution layer) opposite to the conductive bumps 600 (interpreted as the claimed connective terminals). Hsu fails to teach that the passive component 170 (interpreted as the claimed integrated passive device) and the conductive terminals 160 could be disposed at opposites sides of the RDL 140’. In fact, as shown in FIG. 2D of Hsu, the passive component 170 and the conductive terminals 160 are formed at the same side (outer side) of the RDL 140’. Hsu’s teaching that the passive component 170 and the conductive terminals 160 are arranged at the same side of the RDL should be considered. Those skilled in the art lack motivation to place the passive component 170 of Hsu to an inner side of the layer IN2/D5 of Chen that is opposite to the conductive bumps 600.

Examiner responds:
The Examiner disagrees. In Hsu (see, e.g., FIG. 2), the semiconductor bridge 150 is attached to RDL 140 at a top surface, semiconductor dies 110, 120 are attached to the opposite surface (i.e., bottom surface) of RDL 140, and passive device 170 is attached to the top surface of RDL 140 and laterally to the semiconductor bridge 150. 
Similarly, in Chen (see, e.g., FIG. 1), the semiconductor bridge 700 is attached to RDL IN1/D3 at a top surface, semiconductor dies 100, 200 are attached to the opposite surface (i.e., bottom surface) of RDL IN1/D3. Therefore, the passive device 170 (of Hsu) is logically placed on the top surface of RDL IN1/D3 and laterally to the semiconductor bridge 700 (of Chen). 
The configuration of the semiconductor bridge, the semiconductor dies, and the RDL located therebetween, as described in the Chen and Hsu references, should be considered when modifying the Chen reference with the passive device of Hsu. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817